  Case 1:21-cv-01197-CFC Document 1 Filed 08/20/21 Page 1 of 11 PageID #: 1




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

TONY J. BLANE                          :
                                       :
             Plaintiff,                :      Case No.
                                       :
      v.                               :      TRIAL BY JURY DEMANDED
                                       :
GATEWAY FOUNDATION, INC.               :
                                       :
             Defendant.                :

                                   COMPLAINT

                                  THE PARTIES

      1.     Plaintiff, Tony Blane (“Plaintiff”) was at all times relevant to this

complaint a resident of Smyrna, Delaware.

      2.     Defendant, Gateway Foundation, Inc. (“Defendant”) is a public

corporation organized and existing under the laws of the State of Delaware.

                                 JURISDICTION

      3.     This Court has jurisdiction based upon the existence of a question

arising under the laws of the United States of America. This action arises under Title

VII, of the Civil Rights Act of 1954, 42 U.S.C. §2000e, et. seq., as amended by the

Civil Rights Act of 1991, §704 of Title VII. Accordingly, this Court has jurisdiction

over the controversy based upon the provisions of 42 U.S.C. §2000e-5(f)(3) as well

as 28 U.S.C. §§1331 and 1334.
  Case 1:21-cv-01197-CFC Document 1 Filed 08/20/21 Page 2 of 11 PageID #: 2




                                      VENUE

       4.     The unlawful employment practices alleged herein were committed

within the State of Delaware. Accordingly, venue lies in the United States District

Court for the District of Delaware.

              EXHAUSTION OF ADMINISTRATIVE REMEDIES

       5.     The Plaintiff timely filed a written charge of discrimination with the

Equal Employment Opportunity Commission and Delaware Department of Labor

on February 27, 2020.

       6.     The Equal Employment Opportunity Commission issued Plaintiff a

“Right to Sue Notice” which was received by Plaintiff May 30, 2021. EEOC Right

to Sue Notice attached as Ex. 1.

                                       FACTS

       7.     Plaintiff Blane is a 48 year old Caucasian male.

       8.     Plaintiff Blane was employed by Gateway from May 20, 2015 until

October 18, 2019 as a Counselor 1.

  I.        GATEWAY DISCRIMINATED AGAINST BLANE BECAUSE OF
                             HIS SEX.

       9.     Despite his longevity and credentials, Blane was continuously passed

over for a supervisor position based on his sex.

       10.    Blane was continuously passed over for promotions which were given

to less educated and less qualified female employees.
  Case 1:21-cv-01197-CFC Document 1 Filed 08/20/21 Page 3 of 11 PageID #: 3




        11.   Blane was denied performance reviews and pay increases as a result

of his sex.

        12.   Promotions and pay increases were only given to female employees

who were loyal to Blane’s supervisor and program director Laurie Dyer.

        13.   In addition, Dyer refused to compensate Blame for paid time off

(PTO).

        14.   All of the supervisors at the Defendant’s workplace were females who

pledged loyalty to Dyer.

  II.     BLANE REPORTS HIPPA AND DISCRIMINATION ISSUES TO
                HUMAN RESOURCES AND SUPERIORS.
        15.   Throughout his employment at Gateway, Tony Blane complained to

human resources (HR) and to the on-site director Kate Fitzhugh, multiple times

about violations involving Laurie Dyer of laws and regulations regarding the health

and safety of employees and patients.

        16.   Despite these complaints, nothing was done.

        17.   However, Blane was retaliated against by Laurie Dyer.

        18.   Ms. Dyer was notified of Blane’s charges by HR and Fitzhugh,

thereby breaking Blane’s confidentiality and whistleblower status.

        19.   Ever since Dyer was made aware of Blane’s complaints, his work

environment at Gateway became hostile.
  Case 1:21-cv-01197-CFC Document 1 Filed 08/20/21 Page 4 of 11 PageID #: 4




      20.     Two co-workers (both African-Americans), Jerrod Bowen and Christa

Alteriso, also complained of race discrimination by Dyer, both were unjustly

terminated, leaving Blane very stressed, depressed and fearful for his own job

security.

      21.     During Blane’s employment, clients’ confidential records were

exposed in direct violation of HIPPA since phone calls were made at the courtesy

desk to courts, etc., right out in the open.

      22.     The caseload counselors are supposed to all have their own offices,

but they do not, counselors are paired up two to an office, conducting client

business at the same time.

      23.     Blane brought to the attention of Dyer and Fitzhugh that clients and

staff feel unsafe and uncomfortable by the fact that the clients they are admitting

don’t meet the legal criteria for admission.

      24.     Blane’s concerns fell on deaf ears.

      25.     Gateway brought in clients that do not meet federal housing criteria,

just so Gateway could keep their numbers up to receive government funding.

      26.     Patients were regularly coerced into treatment by Gateway telling the

insurance companies that the client needs more time because they’re not ready to

be discharged, even though the client had reached an end point and was ready to be

discharged.
  Case 1:21-cv-01197-CFC Document 1 Filed 08/20/21 Page 5 of 11 PageID #: 5




               III.   BLANE IS RETALIATED AGAINST BY DYER
         27.   Blane was continually passed over for promotions to people who have

no degree and were not certified.

         28.    In fact, Blane has two higher education degrees.

         29.   Blane received multiple “supervisions” from Dyer, similar to a “write-

up”, and was reported to HR in Chicago.

         30.    One of the supervisions was because a client’s phone got washed in

the washer with his clothes when in fact Blane did not even wash his clothes, an

intern named Eric did, who is now an employee at Gateway.

         31.    Dyer badgered Blane about not getting his CADC, and threatened

him with demotions and termination.

         32.   However, many others at Gateway do not have CADC certification,

and several others who do not even have a degree. There are even caseload

counselors without degrees and/or CADC certification.

         33.   Racism, sexism, fraud and HIPAA violations occurred on a daily

basis.

         34.   There are no male supervisors. There are no African-American

supervisors. All the supervisors are older white females.

         35.   Since reporting Dyer multiple times for discrimination and violations,

Blane was continuously targeted.
  Case 1:21-cv-01197-CFC Document 1 Filed 08/20/21 Page 6 of 11 PageID #: 6




       36.   Dyer continuously told Blane to shut up.

       37.   Dyer called Blane a “tattle tell.”

       38.   Dyer told Blane “don’t call HR on me”, mocking and intimidating

him.

       39.   Dyer yelled at Blane and rudely turned and walked away from him,

continuing to yell at him while she walked down the hallway in the presence of

patients.

       40.   Dyer embarrassed Blane in front of patients on numerous occasions.

       41.   Dyer told patients that Blane made a mistake or gave clients the

wrong information.

       42.   After filing complaints regarding HIPPA and discriminatory practices,

Blane endured constant criticism and insults from Dyer.

       43.   Dyer gossiped about Blane to other staff members on site, as well as

to former staff members that no longer work at Gateway.

       44.   There has been client files that were missing documentation, or even

had falsified documentation, prepared by other counselors.

       45.   There were many compliance violations at Gateway regarding the

handling of clients’ personal information.

       46.   Blane has been a whistle blower regarding these issues
  Case 1:21-cv-01197-CFC Document 1 Filed 08/20/21 Page 7 of 11 PageID #: 7




       47.   After Blane reported these issues, Dyer continuously retaliated against

him.

       48.   In addition, Blane supported two African Americans who filed

Charges of Discrimination against Gateway which also was a cause of the

retaliation against him.

       49.   Eventually, Blane was terminated after complaining about HIPAA

issues and discriminatory practices of Dyer.

                       COUNT I: SEX DISCRIMINATION

       50.   Plaintiff restates and realleges paragraphs 1 through 49, inclusive, as

though set forth here in full.

       51.   Such acts as described above by defendants, its agents and employees,

constitute unlawful sex discrimination and sexual harassment against Plaintiff in

violation of Title VII, 42 U.S.C. §2000(6), et seq.

       52.   As a direct and proximate result of Defendants’ unlawful

discrimination, by and through its agents and employees, Plaintiff has been injured

and has suffered and will continue to suffer pain, humiliation, anxiety, depression,

mental anguish, emotional distress, physical manifestation of anxiety and the loss of

past and future wages and benefits.

       53.   The language of Title VII makes plain the purpose of Congress to

assure equality of employment opportunities and to eliminate those discriminatory
  Case 1:21-cv-01197-CFC Document 1 Filed 08/20/21 Page 8 of 11 PageID #: 8




practices and devices which have fostered racially stratified job environments to the

disadvantage of minority citizens.” McDonnell Douglas Corp. v. Green, 411 U.S.

792, (1973).

      54.      Further, “[t]he broad, overriding interest, shared by employer,

employee, and consumer, is efficient and trustworthy workmanship assured

through fair and racially neutral employment and personnel decisions. In the

implementation of such decisions, it is abundantly clear that Title VII tolerates no

racial discrimination, subtle or otherwise.” Id. at 801

      55.      Discrimination claims under Title VII are analyzed under the burden-

shifting framework set forth by the United States Supreme Court in McDonnell

Douglas. A plaintiff must first present a prima facie case of discrimination by

showing that: (1) he is a member of a protected class; (2) he was qualified for the

position he held; (3) he suffered an adverse employment action despite being

qualified; and (4) the circumstances of the adverse employment action give rise to

an inference of discrimination. Sarullo v. United States Postal Serv., 352 F.3d 789,

797 (3d Cir.2003).

      56.      An adverse employment action “may be ... any action that alters an

employee's compensation, terms, conditions, or privileges of employment.” Collins

v. Sload, 212 Fed.Appx. 136, 140 (3d Cir.2007) (Once the plaintiff has established

a prima facie case of racial discrimination, “the burden shifts to the [employer] ‘to
  Case 1:21-cv-01197-CFC Document 1 Filed 08/20/21 Page 9 of 11 PageID #: 9




articulate some legitimate, nondiscriminatory reason for the employee's rejection.’

” Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410 (3d Cir.1999)

       57.    Here, it is alleged that Blane was discriminated against due to being a

white male.

                           COUNT II: RETALIATION

       58.    Plaintiff restates and realleges paragraphs 1–57, inclusive, as though

set forth here in full.

       59.    Such acts as described above by Defendant, its agents and employees,

constitute unlawful continuing retaliation against Plaintiff for having complained

of discrimination, participated and supporting two other employees who

complained about discrimination.

       60.    As a direct and proximate result of Defendant’s unlawful retaliation,

Plaintiff has been injured and has suffered and will continue to suffer economic

loss, loss of wages and increased benefits, pain, fear, humiliation, anxiety,

depression, mental anguish, emotional distress, and physical manifestation of

anxiety.

                               COURT III:
             VIOLATIONS OF DELAWARE WHISTLEBLOWER’S ACT

       61.    The Delaware Whistleblowers' Act makes it illegal for an employer to

discharge an employee for reporting a violation which the employee knows

occurred.
 Case 1:21-cv-01197-CFC Document 1 Filed 08/20/21 Page 10 of 11 PageID #: 10




       62.    A violation being defined as "Materially inconsistent with, and a

serious deviation from, standards implemented pursuant to a law, rule, or

regulation promulgated under the laws of this State, a political subdivision of this

State, or the United States, to protect employees or other persons from health,

safety, or environmental hazards while on the employer's premises or elsewhere.."

       63.    Here, Blane was terminated after reporting violations of insurance

compliance regulations and HIPAA violations governing Gateway.

       64.    In addition, Blane also reported inappropriate behavior regarding staff

conduct as described above

       65.    Blane’s complaints created animus with administration who later

retaliated against him contributing to the reasons for his termination.

       WHEREFORE, Plaintiff requests this Honorable Court to enter a judgment

in his favor and against the Defendant as follows:

       a.     Declare the conduct engaged in by the defendant be in violation of the

plaintiff’s statutory rights.

       b.     Award the plaintiff back pay compensation for his pecuniary losses

from the date of the wrongful conduct described herein until the date of any

judgment.
 Case 1:21-cv-01197-CFC Document 1 Filed 08/20/21 Page 11 of 11 PageID #: 11




          c.   Award the plaintiff sufficient funds to compensate him for his losses,

pain and mental suffering, which cannot otherwise be compensated by equitable

relief.

          d.   Award the plaintiff compensatory and punitive damages not otherwise

specified.

          e.   Award the plaintiff any and all other liquidated damages, which would

make the plaintiff “whole”.

          f.   Award the plaintiff attorney fees, the costs of this action, pre-judgment

and post judgment interest, and;

          g.   Such other and further relief as this Court feels proper.



                                   THE POLIQUIN FIRM, L.L.C.

                                   /s/ Ronald G. Poliquin
                                   RONALD G. POLIQUIN, ESQUIRE
                                   Delaware Bar ID No. 4447
                                   1475 S. Governors Ave.
                                   Dover, DE 19904
                                   (302) 702-5501
                                   Attorney for Plaintiff Tony J. Blane

Filed: August 20, 2021
